Exhibit 2.1 EXECUTION VERSION STOCK PURCHASE AGREEMENT by and among EXAMWORKS, INC., G&L INTERMEDIATE HOLDINGS, INC., G&L INVESTMENT HOLDINGS, LLC, ABRY PARTNERS V, L.P. AND ABRY SENIOR EQUITY II, L.P. DATED AS OF February 3, 2014 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, dated as of February 3, 2014, is made and entered into by and among EXAMWORKS, INC., a Delaware corporation (the “ Purchaser ”), G&L INTERMEDIATE HOLDINGS, Inc. (“ Holdings ”), a Delaware corporation, G&L Investment Holdings, LLC, a Delaware limited liability company (the “ Shareholder ”), ABRY PARTNERS V, L.P., a Delaware limited partnership (“ ABRY Partners ”), and ABRY SENIOR EQUITY II, L.P., a Delaware limited partnership (“ ABRY Equity ,” and, collectively along with ABRY Partners and the Shareholder, the “ Seller Parties ”). RECITALS: WHEREAS, the Shareholder owns all of the issued and outstanding shares of capital stock of Holdings (the “ Shares ”); WHEREAS, the Seller Parties own and control a majority of the membership interests of Shareholder; WHEREAS, Holdings is the owner, directly or indirectly, of 100% of the equity interests of each of the Acquired Companies; and WHEREAS, upon and subject to the terms and conditions set forth herein, the Shareholder proposes to sell to the Purchaser, and the Purchaser proposes to purchase from the Shareholder, all of the Shares in exchange for the consideration set forth herein. NOW, THEREFORE, in consideration of the respective representations, warranties, covenants, agreements and conditions set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, each Party hereby agrees as follows: ARTICLE I DEFINITIONS Section 1.1 Certain Definitions . The following terms, as used herein, have the meanings set forth below: “ ABRY Equity ” has the meaning set forth in the Preamble. “ ABRY Partners ” has the meaning set forth in the Preamble. “ Acquired Companies ” means Holdings, The G&L Companies, Inc., a Delaware corporation, G&L Acquisition Holdings, Inc., a Delaware corporation, Gould & Lamb, LLC, a Florida limited liability company, Gould & Lamb Trust Company, LLC, a Florida limited liability company and National Institute for Medicare & Medicaid Education, LLC, a Florida limited liability company. “ Accounting Referee ” has the meaning set forth in Section 3.4(c)
